DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 06/30/2022, with respect to claims 1-3, 5, 6, 8, 10-12, 16, 18-21, 23, 24, 26, 28-30, 34, and 36  have been fully considered and are persuasive.  The 35 U.S.C. §102(a)(1) rejection of 04/05/2022 has been withdrawn. 
Applicant’s arguments, see pages 12-13, filed 06/30/2022, with respect to claims 7, 9, 25, and 27  have been fully considered and are persuasive.  The 35 U.S.C. §103 rejection of 04/05/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 6-10, 12-14, 16-21, 24-28, 30-32, and 34-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims 1 and 19 in the application are deemed to be allowable as the Joseph prior art reference relied upon in the final rejection does not teach the element determining, by the data processing hardware, that a preliminary transcription for the utterance comprises a word that represents a prefix element; nor the amended selecting element, as argued in the Applicant’s Remarks. Additionally, the Hannun, Rastrow, and Huang references do not cure the deficiencies of Joseph with respect to these elements. Venkataraman et al., described below in the “Conclusion” section, teaches the selection of language models based on prefixes found in speech element hypothesis during a preliminary speech recognition pass on a user utterance, however the disclosure is not explicit on the preliminary pass producing a preliminary transcription nor that the language model is a finite-state transducer. Claims 2-3, 6-10, 12-14, 16-18, 20-21, 24-28, 30-32, and 34-36 are allowable due to dependence upon independent claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Venkataraman et al. (Patent No. US 7308404 B2) teaches a method and apparatus for speech recognition in which results from a preliminary speech recognition pass, such as prefixes (Spec. Col. 5, line 63-Col. 6 line 5), can be used to select or generate a language model, such as a finite state grammar (Spec. Col. 3, lines 17-20; examples of language models), in order to improve the accuracy of search results and to simplify subsequent recognition passes (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655